Title: From Robert Carter Nicholas to the Virginia Delegates in Congress, 12 December 1775
From: Nicholas, Robert Carter
To: Virginia Delegates


                    
                        Gentlemen
                        Virginia 12th. Decr. 1775.
                    
                    Referring you to a former Letter, in which amongst other Things, I mentioned the Necessity we should be under of having a large Quantity of Paper to make up the Sum of Money voted by the last Convention, besides the 2/6 and ⅓ penny Bills, which I have immediate Occasion for, I must repeat my request that the whole may be provided and forwarded with all Expedition. The Committee of Safety writes also upon this Subject. I sent Mr. Jefferson a List of Denominations, which appear’d to me most proper; having no Copy, I have endeavour’d to recollect it in the inclosed Memo. You can hardly conceive how people are distress’d for want of small change. I have no doubt but every Care will be taken to guard the Money against Forgeries. You have an Opportunity of consulting superior Judges and there I do not presume to prescribe.
                    I fear your long Session will make a Supply of Money necessary and have therefore inclosed you my Bills for £500 stg.; the blanks to be fill’d up with either or all your Names, as may be requisite and I think you may be assured that the Bills will meet with due Honor. The Money which these Bills will produce I am hopeful will be sufficient to pay for the paper &c. and answer your present immediate Occasions. I shall want to know the Exchange they are sold at, valued in Virga. Money.
                    By many intercepted Letters to and from Gt. Britain we have discover’d the greatest Scenes of villainy. Some Rascals, all foreigners, are already looking out for Places and handsome Seats, from their infernal Hopes that our Notes are to be forfeited. Pray forward the Letter of Advice by a safe Hand. I write with the utmost Precipitation and therefore can only add that I am Gent, Yr. respectful hble Servt.,
                    
                        Ro. C. Nicholas
                    
                    
                        If the Paper does not arrive soon, I must shut up Shop.
                    
                 